UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

ACUREN INSPECTION, INC., ROCKWOOD
SERVICE CORPORATION, ROCKWOOD | Civil No. 3:18cv1536 (JBA)
CANADA HOLDINGS LIMITED, and ACUREN
GROUP, INC., August 23, 2019

Plaintiffs,

v.
MICHAEL ABOYOUN, DWAYNE HENDERSON,
and ANGUS BORLAND,

Defendants.

 

 

RULING DENYING DEFENDANTS’ MOTIONS TO DISMISS

On September 12, 2018, Acuren Inspection, Inc., Acuren Group, Inc., Rockwood Canada
Holdings Limited, and Rockwood Service Corporation (collectively, “Plaintiffs” or “Rockwood
Controlled Group”) commenced this action against Michael Aboyoun, Dwayne Henderson, and
Angus Borland (collectively, “Defendants”). (Complaint [Doc. # 1] at 1.) Defendants now move
to dismiss on forum non conveniens and international comity grounds, arguing that this action
should instead be litigaled in Canada. (Borland and Ilenderson Mot. to Dismiss [Doc. # 42];
Aboyoun Joinder in Mot. to Dismiss [Doc. # 43]) For the reasons that follow, Defendants’
Motions to Dismiss are denied.

I, Background
Rockwood Service Corporation is a Delaware corporation with its principal place of

business in Connecticut.! (Compl. ¢ 5.) Its subsidiary, Acuren Inspection, Inc., is also

 

1 The facts set forth in this opinion are largely taken from the Complaint and the
documents incorporated therein by reference. See Sierra Club v. Con-Strux, LLC, 911 F.3d 85, 88
(2d Cir. 2018). In ruling on the instant motion, the Court has also considered Defendants’
Memorandum in Support of their Motion to Dismiss, Plaintiffs’ Memorandum in Opposition
incorporated in Delaware and headquartered in Connecticut. (Id. § 2.) Rockwood Service
Corporation is also the parent to two Canadian companies, Acuren Group, Inc., and Rockwood
Canada Holdings Limited. The Rockwood Controlled Group provides engineering and
inspection services, including “rope access work” that involves scaling and rappelling tall
structures in lieu of using scaffolding. (Id. ¢¢ 13-15.)

Defendants are all former employees of the Rockwood Controlled Group. (Id. §§ 18, 22.)
Aboyoun is a United States citizen, who resides in New Jersey and who worked for the American
subsidiary Acuren Inspection, Inc. (Id. § 6; see also Ex. B to Compl. [Doc. # 1-2] at 2.) Borland
and Henderson are Canadian citizens who worked for the Canadian subsidiary Acuren Group.
(Compl. ¢§ 7, 8; Ex. 1 to Def.’s Mot. to Dismiss [Doc. # 42-2] at 24, 38.)

Prior to joining the Rockwood Controlled Group, Borland and Henderson served as
president and vice president, respectively, of Remote Access Technology, Inc. (“RAT”), which
also specializes in rope access work. (Compl. § 17.) In March 2010, RAT’s ownership transferred
to the Rockwood Service Corporation in a share purchase transaction. (Id.; see also Ex. A to
Compl. [Doc. # 1-1] at 4.) As a result, Borland and Henderson resigned from RAT and accepted
employment with the Rockwood Controlled Group. (Compl. § 18.) On March 25, 2019, Borland
and Henderson executed a “Non-Competition and Non-Solicitation Agreement,” which
contained multiple restrictive covenants. (Ex. A to Compl. at 2, 6-8.) These covenants concerned
detrimental interactions with businesses similar to the Rockwood Controlled Group, and they
extended for two years after Borland and Henderson’s respective employment periods. (Id. at 6-

8.) The Non-Competition Agreement also contained a choice-of-law provision specifying that

 

[Doc. # 45], Defendants’ Reply [Doc. # 49], and the declarations and exhibits accompanying
those briefs.
“[t]his Agreement shall be construed and enforced in accordance with, and the rights of the
parties hereto shall be governed by, the laws of the state of Connecticut” and that the “parties
hereto hereby irrevocably consent to the jurisdiction of the state and federal courts in
Connecticut.” (Id. at 12.) Borland and Henderson also signed separate employment agreements
in 2014 (Ex. 1 to Mot. to Dismiss [Doc. # 42-2]), which contained similar restrictive covenants
but were governed by “the laws of the Province of Alberta, [Canada].” (Id. at 32, 46.)

Aboyoun joined the Rockwood Controlled Group’s successor to RAT in 2011. (Compl. §
22.) He reported to Borland, and “initially worked primarily in Alberta.” (Id.) In 2013, Aboyoun
“began working from his home in New Jersey,” while continuing to report to Borland. (Id. § 26.)
In 2014, Aboyoun signed a Confidentiality, Non-Solicitation, and Non-Competition Agreement
as a condition of his continued employment. (Compl. § 27; see also Ex. B to Compl.) This
agreement also contained a provision establishing that the “Agreement shall be construed and
enforced in accordance with the substantive laws of the State of Connecticut” and that
“Employee and Employer hereby consent to the exclusive jurisdiction of the state and federal
courts located in Connecticut for the resolution of any dispute regarding or arising out of this
Agreement.” (Ex. B to Compl. at 6.) Aboyoun also “waive[d] any objection to the laying of venue
of any such action in the said court(s), and further irrevocably waives any claims Employee may
now or hereafter have that any such action brought in said court(s) has been brought in an
inconvenient forum.” (Id.) While at Acuren Inspection, Inc., Aboyoun oversaw the work of a
Canadian employee, Patrick Ngoyi. (Compl. ¢ 25; Ex. 1 to Mot. to Dismiss at 5.)

The alleged actions that give rise to this action began as early as 2014. Plaintiffs allege that
Defendants “acted in concert with each other” to “create competitive companies, deceive Acuren,

deprive it of business opportunities, misappropriate its confidential and trade secret information,

3
and raid its highly skilled employees.” (Compl. § 32.) Plaintiffs allege that Aboyoun incorporated
a competitive entity, TASC International LLC (“TASC U.S.”), in New Jersey (Compl. ¢ 35) and
that his assistant Patrick Ngoyi incorporated Total Access Solutions Corporation (“TASC
Canada”) in Alberta “using his wife’s name, Loreen Jolie Kalonji Ngoyi” (Id. §§ 32, 41). Plaintiffs
further allege that “Henderson and Borland both were aware of, and approved of,” the creation of
these new entities, (id. ¢ 34.), and that all three Defendants “conspired to violate their contractual
and fiduciary duties and harm Acuren’s business interests” by using confidential proprietary
information to their personal advantage, (id. § 38.) Plaintiffs assert that they learned of
Defendants’ involvement with the TASC entities in 2017, when the Rockwood Controlled Group
lost a customer contract to TASC Canada. (Id. €§ 60, 63; see also Ex. 1 to Mot. to Dismiss at 10,
19 (identifying customer as Imperial Oil, Ltd., of Ontario, Canada).)

On February 1, 2018, Acuren Group, Inc., acting as the sole plaintiff, notified Ngoyi and
TASC Canada that they were being sued in the Court of the Queen’s Bench of Alberta
(“Canadian Litigation”). (Ex. 1 to Mot. to Dismiss at 5.) The notice stated that Borland and
Henderson “actively participated” in the alleged misconduct, but it did not name either as a
defendant. (Id. at 5, 10.) The notice made no mention of Aboyoun. Defendant’s counsel
represents that the Canadian Litigation is pending. (Ex. 1 to Mot. to Dismiss at 2.)

On September 12, 2018, Plaintiffs filed this action in the District of Connecticut.

II. Discussion

Defendants move to dismiss on two related grounds. First, they contend that the forum

non conveniens doctrine applies here. (Def.'s Mot. to Dismiss at 1.) Second, they contend

international comity requires dismissal of the suit or, in the alternative, a stay of at least six
months to “determine whether the Canadian Lawsuit will fairly resolve Plaintiffs’ claims.” (Id. at
1-2.) The Court will address each argument in turn.

A. Forum Non Conveniens

The forum non conveniens doctrine is “a discretionary device that permits a court in rare
instances to dismiss a claim even if the court is a permissible venue with proper jurisdiction over
the claim.” Carey v. Bayerische Hypo-Und Vereinsbank AG, 370 F.3d 234, 237 (2d Cir. 2004)
(internal quotation marks omitted). When exercising that discretion, “courts assess: (1) the
deference to be accorded the plaintiff's choice of forum; (2) the adequacy of the alternative forum
proposed by the defendants; and (3) the balance between the private and public interests
implicated in the choice of forum.” Fasano v. Yu Yu, 921 F.3d 333, 335 (2d Cir. 2019).

The defendant bears the burden of proof on the second and third elements, as well as the
“ultimate burden of persuasion.” Abdullahi v. Pfizer, Inc., 562 F.3d 163, 189 (2d Cir. 2009).
“TU]nless the balance is strongly in favor of the defendant, the plaintiff's choice of forum should
rarely be disturbed.” Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947). An action should only be
dismissed on forum non conveniens grounds “if the chosen forum is shown to be genuinely
inconvenient and the selected forum significantly preferable.” Iragorri v. United Techs. Corp., 274
F.3d 65, 74-75 (2d Cir. 2001) (en banc).

“In deciding a forum non conveniens challenge, a court may rely on evidence outside the
pleadings, including affidavits.” Erausquin v. Notz, Stucki Mgmt. (Bermuda) Ltd., 806 F. Supp. 2d
712, 724 (S.D.N.Y. 2011) (citing Alcoa S.S. Co., Inc. v. M/V Nordic Regent, 654 F.2d 147, 158 (2d

Cir. 1980) (en banc)).
1. Deference

Review of a forum non conveniens motion begins with “a strong presumption in favor of
the plaintiff's choice of forum.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 255 (1981)). The degree
of deference afforded to a “plaintiff's choice of forum moves on a sliding scale.” Iragorri, 274 F.3d
at 71. “The more it appears that a domestic or foreign plaintiff's choice of forum has been
dictated by reasons that the law recognizes as valid, the greater the deference that will be given to
the plaintiffs forum choice.” Id. at 71-72. When determining whether a plaintiff's choice of
forum is motivated by valid reasons, a court considers: (1) “the convenience of the plaintiffs
residence in relation to the chosen forum;” (2) “the availability of witnesses or evidence to the
forum district;” (3) “the defendant’s amenability to suit in the forum district;” (4) “the availability
of appropriate legal assistance;” and (5) “other reasons relating to convenience or expense.” Id, at
72. However, “a district court is not required to address each of these factors specifically in
exercising its considerable discretion to resolve a forum non conveniens motion.” Norex
Petroleum Ltd. v. Access Indus., Inc., 416 F.3d 146, 155 (2d Cir. 2005).

To begin, the Court considers the Plaintiffs’ relationship to the present forum. A plaintiff
is “generally entitled to great deference when the plaintiff has sued in the plaintiff's home forum,”
while a “foreign plaintiff is entitled to less.” Iragorri, 274 F.3d at 71. This is because it is
“reasonable to assume” that the choice is “convenient.” Piper, 454 U.S, at 256. Parent company
Rockwood. Service Corporation is an American entity that maintains its principal place of
business in Connecticut, as does its American subsidiary Acuren Inspection, Inc. (Compl. §§ 2,
5.) The two other subsidiaries are each based in Canada. (Id. ¢§ 3, 4.)

Defendants contend that the “two corporate Canadian Plaintiffs are the ones critical to

the action” and suggest that the inclusion of the American Plaintiffs is motivated by forum-

6
shopping concerns. (Def.’s Mem. Supp. Mot. to Dismiss at 9.) Defendants argue that the
citizenship of the American entities should thus be discounted. (See id.) But Defendants do not
dispute that the two corporate Canadian Plaintiffs are subsidiaries of the American Plaintiff
Rockwood Service Corporation. (See Reply to Pls.’ Resp. to Mot. to Dismiss [Doc. # 49] at 3-4
(acknowledging corporate relationship.) Nor do Defendants dispute that Borland and Henderson
each entered a Non-Competition Agreement with Rockwood and that Aboyoun entered an
Employment Agreement with American Plaintiff Acuren Inspection, Inc. (See id. at 3 n4
(acknowledging agreements).) Because this action partially arises out of those interests with those
American entities, the Court will not disregard the American entities’ presence in this suit. As
these entities are principally based in Connecticut, the Court finds that the American Plaintiffs’
choice to bring suit in their home forum is entitled to deference.

Further, the forum selection clauses in those Agreements are cause for deference here. In
this circuit, Courts give “substantial deference to the forum selected by the parties, particularly
where this choice was made in an arm’s-length negotiation by experienced and sophisticated
businessmen.” Magi XXI, Inc. v. Stato della Citta del Vaticano, 714 F.3d 714, 721 (2d Cir. 2013)
(internal quotation marks omitted); see, e.g, Bloomberg Fin. L.P. v. UBS AG, 358 F. Supp. 3d 261,
268 (S.D.N.Y. 2018) (according deference to plaintiff's choice of forum where parties entered
agreement “to litigate in some court in New York State”); Reliance Ins. Co. v. Six Star, Inc., 155
F.Supp.2d 49, 58 (S.D.N.Y. 2001) (concluding that defendants “have no basis for challenging this
forum on the basis that it is inconvenient to the parties” where defendants agreed to a permissive
forum selection clause). Here, all three defendants consented to the jurisdiction of the state and
federal courts of Connecticut. Borland and Henderson each “irrevocably consent[ed]” to this

jurisdiction, (Ex. A to Compl. at 12), and Aboyoun consented to its “exclusive” jurisdiction

7
while also waiving “any objection” that a claim brought in a Connecticut court “has been brought
in an inconvenient forum,” (Ex. B to Compl. at 6).

Defendants argue that these forum selection clauses are merely “permissive” and that the
Court is thus not required to adjudicate this action. (Def.’s Mem. Supp. Mot. to Dismiss at 14
(citing Innovative Techs., LLC v. Nanoprotech FL, LLC, 2018 WL 1440539, at *3 (E.D.N.Y. Mar.
22, 2018) (finding forum selection clause to be permissive and stating “default rules of the forum
non conveniens doctrine apply”)). But a permissive forum selection clause that “contains a waiver
of objections to the designated venue is enforced as mandatory, at least in cases where the
plaintiff chooses the forum designated in the clause.” S & L Birchwood, LLC v. LFC Capital, Inc.,
752 F. Supp. 2d 280, 283 (E.D.N.Y. 2010) (citing Aguas Lenders Recovery Group, LLC v. Suez,
S.A., 585 F.3d 696, 700 (2d Cir. 2009)). “Thus, the pairing of a permissive forum selection clause
along with language of irrevocable waiver of any objection to the choice of forum can result in a
finding that the clause is presumptively enforceable.” Id. As noted, all three Defendants offered
their “irrevocabl[{e] consent” or waived “inconvenient forum” claims to any lawsuit brought in
Connecticut under the Agreements.

Because two of the four Plaintiffs are suing in their home forum and because Defendants
have contractually consented to litigation in this forum, the Court finds that Plaintiffs’ choice to
bring this action in Connecticut is entitled to substantial deference.

2. Adequate Forum

“An alternative forum is adequate if the defendants are amenable to service of process

there, and if it permits litigation of the subject matter of the dispute.” Pollux Holding Ltd. v.

Chase Manhattan Bank, 329 F.3d 64, 75 (2d Cir. 2003).
The parties here do not dispute that Canada provides an adequate alternative forum for
this action. Indeed, Plaintiffs are already pursuing related litigation in the Court of the Queen’s
Bench of Alberta. (Ex. 1 to Mot. to Dismiss at 5.) As such, Defendants have carried their burden
as to the second factor.

3. Private and Public Interests

At the third and final step, a district court assesses the private and public interests in
litigating the claim in Plaintiff's chosen forum. The private interest factors address the
“convenience of the litigants,” and they include “the relative ease of access to sources of proof,”
“the availability of compulsory process for attendance of unwilling [witnesses],” “the cost of
obtaining attendance of willing[] witnesses; . . . and all other practical problems that make trial of
a case easy, expeditious and inexpensive.” Iragorri, 274 F.3d at 73-74. The public interest factors
address the “[a]dministrative difficulties” of adjudicating a claim in an inconvenient forum,
including the burden of jury duty on a “community which has no relation to the litigation” and
the potential challenge of “untangl{ing] problems in conflict of laws, and in law foreign to itself.”
Gilbert, 330 US. at 508-09.

Here, the balance of private interests hangs in equipoise, as nearly every party to this
litigation will face some inconvenience whether it is adjudicated in Connecticut or Alberta. In
support of their motion for dismissal, Defendants contend that many of the parties and key
witnesses are “are directly connected to Canada.” (Def.’s Mem. Supp. Mot. to Dismiss at 12.) But,
as Plaintiffs note, these individuals and entities are scattered throughout Canada’s provinces.
(Pls.’ Mem. in Opp. to Mot. to Dismiss at 7 (“Henderson (who lives in Toronto) and Borland
(who lives in Halifax, Nova Scotia) reside approximately 1,680 and 2,300 miles from Edmonton,

respectively—over four times the distance each would have to travel to New Haven.”).)

9
Additionally, the remaining parties to the litigation are all in the United States, in either
Connecticut or New Jersey. With these individuals so dispersed, neither forum appears
“significantly preferable.” Iragorri, 274 F.3d at 74.

Defendants also suggest that litigation in Connecticut would be inconvenient because
many of the key documents and records are located in Canada.’ (Def.’s Mem. Supp. Mot. to
Dismiss at 12.) But as other courts have noted, “[l]ogistical hurdles to obtaining evidence and
voluntary testimony in the United States present less of a problem than they used to in light of
technological advances and the ease of international travel.” Shi v. New Mighty U.S. Tr., 918 F.3d
944, 951 (D.C. Cir. 2019). Given that many of the records that are alleged to be relevant are in
digital format, (see Compl. ¢¢ 33-38, 40, 47, 49, 51, 56, 63), it should not be “genuinely
inconvenient” to produce them in Connecticut. Iragorri, 274 F.3d at 75.

The public interests here also fail to justify dismissal. Defendants argue that dismissal
would serve the interests of the public because “none of the alleged misdeeds or any other
allegation in the Complaint involve conduct that occurred in Connecticut.” (Def.’s Mem. Supp.
Mot. to Dismiss at 13.) However, the contracts incorporated into the Complaint make a choice of
Connecticut law, giving Connecticut courts an interest in the matter. See Vbrick Sys., Inc. v.

Stephens, 2009 WL 1491489, at *5 (D. Conn. May 27, 2009) (“Connecticut courts have a strong

 

2 Defendants represent that discovery is already underway in the Canadian Litigation and
argue that dismissal here would serve judicial economy. (Def.’s Mem. Supp. Mot. to Dismiss at
12.) Indeed, it is possible that pursuit of a single action would be more efficient for a number of
the parties involved. However, the “existence of related litigation is not one of the factors
enumerated by Gilbert” and is more properly considered as a matter of international comity.
DiRienzo v. Philip Services Corp., 294 F.3d 21, 31 (2d Cir. 2002); see also, e.g., Giaguara S.p.A. v.
Amiglio, 257 F. Supp. 2d 529, 539 (E.D.N.Y. 2003) (“[T]he mere fact that there are parallel
proceedings in New York and Canada predicated on similar facts does not compel dismissal for
forum non conveniens.”).

10
interest in protecting the interests of its resident businesses and adjudicating disputes which are
governed by Connecticut law, as this.”). Even though many of the actions alleged in the
Complaint occurred elsewhere, Connecticut juries are nonetheless equipped to apply the
jurisdiction’s law to such facts. Thus, it would not be markedly inconvenient to the public for the
instant suit to be adjudicated in this jurisdiction.

Although there may be some advantages to pursing one consolidated action in Canada,
Defendants have not carried their significant burden of showing that the Court of the Queen’s
Bench of Alberta is “significantly preferable” or that the District of Connecticut is “genuinely
inconvenient.” Iragorri, 274 F.3d at 74~75.

4. Balancing the Forum Non Conveniens Factors

The balance of the forum non conveniens factors is not sufficiently strong to justify
dismissal. Although Canada provides a comparable forum for this action, the forum non
conveniens doctrine requires more—particularly where a party has previously given consent to be
sued in the United States. Because Defendants have not made a “clear showing that a trial in the
United States would be so oppressive and vexatious to them as to be out of all proportion to
plaintiffs’ convenience,” DiRienzo, 294 F.3d at 30, the Court denies Defendants’ motion to
dismiss on forum non conveniens grounds.

B. International Comity

Having determined that Plaintiff's choice of forum is not genuinely inconvenient, the
Court next considers whether this action should nonetheless be dismissed or stayed under the
doctrine of international comity. This doctrine is premised on “respect for litigation in and the
courts of a sovereign nation, fairness to litigants, and judicial efficiency,” Royal & Sun All. Ins.

Co. of Canada v. Century Int'l Arms, Inc., 466 F.3d 88, 94 (2d Cir. 2006), and it permits courts to

ll
“abstain from exercising jurisdiction in deference to a foreign nation’s courts that might be a
more appropriate forum for adjudicating the matter,” In re Picard, Tr. for Liquidation of Bernard
L. Madoff Inv. Sec. LLC, 917 F.3d 85, 101 (2d Cir. 2019). International comity “is not an
imperative obligation of courts but rather is a discretionary rule of practice, convenience, and
expediency.” Royal & Sun, 466 F.3d at 92 (internal quotation marks omitted).

As a general rule, “concurrent jurisdiction in United States courts and the courts of a
foreign sovereign does not result in conflict.” Jd. Parallel proceedings “should ordinarily be
allowed to proceed simultaneously,” as the “mere existence of parallel foreign proceedings does
not negate the district courts’ virtually unflagging obligation to exercise the jurisdiction given
them.” Id. (alteration and internal quotation marks omitted). A court should only depart from
this rule where “exceptional circumstances” are present. Id. at 93.

As a basic matter, it does not appear that the Canadian Litigation qualifies as a parallel
proceeding—that is, a proceeding where “substantially the same parties are contemporaneously
litigating substantially the same issue in another forum,” Niagara Mohawk Power Corp. v.
Hudson River-Black River Regulating Dist., 673 F.3d 84, 100 (2d Cir. 2012) (internal quotation
marks omitted). Although the operative nucleus of facts is the same, none of the Defendants here
are parties to the Canadian Litigation. (Ex. 1 to Def.’s Mot. to Dismiss at 5.). Thus, it cannot be
said that the Canadian Litigation will “dispose of all claims raised in the federal court action.”
Mosley v. Baker, 2011 WL 2693513, at *2 (S.D.N.Y. June 30, 2011) (quoting Moore's Federal
Practice ¢ 122.06(1) (3d. ed. 2010)).

Further and fatally, Defendants have not identified any exceptional circumstance
warranting dismissal. Defendants invoke the doctrine of international comity on the grounds

that consolidation of this action into a single Canadian suit will serve the end of “judicial

12
efficiency.” (Def.’s Mem. Supp. Mot. to Dismiss at 14 (quoting von Spee v. von Spee, 514 F. Supp.
2d 302, 318 (D. Conn. 2007).) But courts in this circuit have regularly held that the
“inconvenience and expense associated with parallel proceedings . . . do[] not... justify[]
deference to a parallel foreign litigation.” Tarazi v. Truehope Inc., 958 F. Supp. 2d 428, 438
(S.D.N.Y. 2013); see also Accent Delight Int'l Ltd. v. Sotheby’s, 2019 WL 2602862, at *5 (S.D.N.Y.
June 25, 2019) (“‘[A]lthough it can be expensive and time consuming for parties to have to
litigate similar conduct in different forums,’ that fact alone does not ‘give rise to exceptional
circumstances.” (quoting NovaSparks SA v. EnyxFPGA, 344 F. Supp. 3d 666, 679 (S.D.N.Y.
2018))). For international comity to apply, other serious justifications must exist. See, e.g., von
Spee, 514 F. Supp. 2d at 318 (dismissing on international comity grounds where, “in light of the
fifteen reasoned decisions, reached at multiple levels of the German courts, this Court’s decision
to exercise its jurisdiction would reflect disrespect for the German court's decisions and rulings”).

Defendants have also failed to adequately justify a stay. Because Defendants here are not
defendants to the Canadian Litigation, there is no basis to believe that proceeding “will fairly
resolve the claims in Plaintiff's Complaint.” (Def.'s Mem. Supp. Mot. to Dismiss at 14.) As such,
there is no reason to delay litigation in this forum for the purposes of avoiding preclusion.

In sum, the Court declines to apply the doctrine of international comity to this suit.

13
III. Conclusion
Accordingly, Defendants’ Motions to Dismiss [Docs. # 42, 43] are DENIED.

IT ISSO ORDERED.

/s/ P

inet fond Arterton, U.S.D.].

Dated at New Haven, Connecticut this 23rd day of August 2019.

14
